FILED
Jun 29, 2020
10:14 AM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MURFREESBORO

ROGER GRIFFIN, ) Docket No. 2018-05-0096
Employee, )

V. )

CENTRAL TRANSPORT, ) State File No. 6963-2018
Employer, )

And )

CHEROKEE INS. CO., )
Insurer. ) Judge Robert Durham

 

COMPENSATION HEARING ORDER GRANTING SUMMARY JUDGMENT

The Court held a hearing on June 19, 2020, on Central Transport’s Motion for
Summary Judgment on the grounds that it was not Mr. Griffin’s employer, and thus is not
obligated to pay him workers’ compensation benefits. For the reasons below, the Court
holds that Tennessee Code Annotated section 50-6-106(1)(A) bars Central from being
considered as Mr. Griffin’s employer. Thus, the Court awards summary judgment as a
matter of law to Central Transport.

History of Claim!

Central Transport, LLC, an interstate common carrier, entered into a contract titled
“Independent Contractor Agreement” with Granite Transportation, LLC. Granite was a
limited liability corporation, and Mr. Griffin was its sole member. According to the contract
terms, the parties intended to create an “independent contractor relationship,” where Central
leased tractors and drivers from Granite to haul its trailers throughout the South. Over the
next year, Central and Granite entered into two more “independent contractor agreements,”
so that all of Granite’s trucks and employees were committed to Central’s use. Mr. Griffin
signed all the agreements as Granite’s representative.

While hauling a trailer for Central, Mr. Griffin sustained an injury to his knee and
low back in two separate incidents, both occurring on November 18, 2014. Mr. Griffin filed
for and received medical and disability benefits through a policy he obtained under the

 

The Court derived the history from Statements of Undisputed Facts as well as depositions and attached exhibits.

1
“independent contractor” agreement. When the insurance company canceled the disability
benefits, Mr. Griffin, who was unrepresented at the time, filed a Petition for Benefit
Determination seeking reinstatement of those benefits.

After extensive discovery, Central filed this Motion for Summary Judgment and a
statement of undisputed material facts, to which Granite responded. Both parties agreed
that Granite employed Mr. Griffin, although Granite qualified the statement through its
assertion that Granite and Central were Mr. Griffin’s “co-employers.” Central also filed an
affidavit from one of its officers, which stated that Central complied with all federal laws
and regulations. In addition to its response, Granite also filed a motion to amend the Dispute
Certification Notice.”

Findings of Fact and Conclusions of Law

A party moving for summary judgment shall prevail if it: (1) submits affirmative
evidence that negates an essential element of the nonmoving party’s claim; or (2)
demonstrates that the nonmoving party’s evidence is insufficient to establish an essential
element of the nonmoving party’s claim. Tenn. Code Ann. § 20-16-101 (2019). Central
raised several arguments to support its motion, but the Court needs only to address two
issues: (1) Whether Mr. Griffin was an employee of Granite at the time of his asserted
injury; and if so, (2) Whether this status precludes him from bringing a workers’
compensation claim against Central under Tennessee Code Annotated section 50-6-
106(1)(A).

First, regarding Mr. Griffin’s employment status, both parties admitted in the
Statement of Undisputed Facts that Mr. Griffin was Granite’s employee, even though Mr.
Griffin qualified it by claiming Central was his co-employer. Neither party sought to amend
their statements; thus, the Court holds that, for the purpose of this motion, Mr. Griffin was
Granite’s employee at the time of his asserted injuries.

The reason Mr. Griffin’s employment relationship with Granite is important for the
Court’s analysis is Tennessee Code Annotated section 50-6-106(a). It states that “no
common carrier by motor vehicle operating pursuant to a certificate of public convenience
and necessity shall be deemed the employer of a leased-operator or owner-operator of a
motor vehicle or vehicles under a contract to such a common carrier.” No one disputed that
Central is a common carrier, and Granite employed leased-operators of motor vehicles for
Central under their agreement.

The Supreme Court has held that the statute prohibits the employees of leased-
operators from being considered as the common carrier’s employees. Long v. Stateline

 

* At the hearing, the Court took the motion under advisement. Given that the Court is awarding summary
judgment to Central on other grounds, the motion is now moot.

2
Systems, Inc., 738 S.W.2d 622, 623 (Tenn. 1985). In Long, the employee hauled freight for
the common carrier under a lease agreement between his employer and the carrier. The
Supreme Court held that the employee was also a “leased-operator,” and thus, the carrier
could not be his employer under section 50-6-106(A)(1). For the same reason, the Supreme
Court also rejected the employee’s argument that the carrier retained liability as a general
contractor under section 50-6-113(a). Jd. at 624.

Similarly, this Court must reject Mr. Griffin’s argument that Central is liable for
workers’ compensation benefits as his “co-employer.” Even if Mr. Griffin could prove the
elements necessary to impose this status on Central under other circumstances, section 50-
6-106(A)(1) makes it clear that Central cannot be considered his employer, given their
common carrier/leased-operator relationship.

Finally, Mr. Griffin argued that section 50-6-106(A)(1) does not apply because
Central does not operate under a “certificate of public necessity and convenience” as
required by the statute. Central conceded this was true, but it asserted it is because
Tennessee no longer issues these certificates to any motor vehicle common carriers and has
not for several years. Thus, it is impossible for a common carrier to obtain this certificate
in Tennessee. Mr. Griffin offered no argument to the contrary, and Central’s position is
consistent with the Court’s own research.

“The rule of statutory construction to which all others yield is that the intention of
the Legislature must prevail.” City of Humboldt v. Morris, 579 S.W.2d 860, 863 (Tenn. Ct.
App. 1978). Further, it is the Court’s duty to interpret a statute “so that no part will be
inoperative, superfluous or insignificant.” Azbill v. Azbill, 661 S.W.2d 682, 686 (Tenn. Ct.
App. 1983). Here, Mr. Griffin’s interpretation would effectively make section 50-6-
106(1)(A) inoperative. The Court declines to do so and instead holds that the term
“certificate of public necessity and convenience” is no longer applicable, and the statute is
intended to exempt those carriers who are compliant with applicable laws and regulations.

Given that the undisputed evidence establishes that Central meets this definition, the
Court holds that section 50-6-106(A)(1) bars Central from consideration as Mr. Griffin’s
employer. Thus, Central is entitled to summary judgment as a matter of law. Due to this
holding, it is unnecessary for the Court to address Central’s additional defenses.

IT IS, THEREFORE, ORDERED that:

1. Central’s Motion for Summary Judgment is granted, and Mr. Griffin’s claim is
dismissed with prejudice to its refiling.

2. Absent an appeal, this Order shall become final in thirty days.

3. The filing fee of $150.00 is taxed to Central under Tennessee Compilation Rules and

3
 

Regulations 0800-02-21-.07, to be paid to the Court Clerk and for which execution
might issue as necessary.

4. Central shall prepare and file the SD-2 with the Court Clerk within ten days of this
order becoming final.

ENTERED June 29, 2020.

  

Robert V. Durham, Judge
Court of Workers’ Compensation Claims

CERTIFICATE OF SERVICE

I certify that a copy of this order was sent as indicated on June 29, 2020.

 

 

Name Certified | Via Via _ | Service sent to:
Mail Fax | Email
D. Russell Thomas xX xX russthomas(@thethomaslawfirm.com

 

Kathryn(@thethomaslawfirm.com

 

 

 

 

 

 

Stephen Heard X | skheard@cclawtn.com
chspivey(@cclawtn.com
Patsy Bumbalough x Patsy.Bumbalough@tn.gov

 

 

fae dh
Penny Shrum, Clerk
Court of Workers’ Compensation Claims

WC.CourtClerk(@tn.gov

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifieen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof concerning factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifteen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 
 
 

   
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wc.courtclerk@tn.gov | 1-800-332-2667

Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CZ Expedited Hearing Order filed on CD Motion Order filed on

C1 Compensation Order filed on Oi Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [o Employerl | Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney’s Email: Phone:

 

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082